DETAILED ACTION
	This is a Notice of Allowance for application 15/535,681. Receipt of the amendments and arguments filed on 11/11/2020 is acknowledged.
Claims 1, 2, 4-24, 27-29, 31, and 33-37 are pending.
Claims 3, 25, 26, 30, and 32 are cancelled.
Claims 1, 2, 4-24, 27-29, 31, and 33-37 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Kesich on 01/08/2021.
The application has been amended as follows: 

Cancel claim 30;

Amend line 10 of claim 31 to define --a strain relief structure positioned 

Election/Restrictions
Claim 31 includes each and every structural limitation of the IGU fabricated in the method as defined in allowable claim 1. Therefore, claim 31 is rejoined and is also 
Claim 1 is allowable. The restriction requirement between Species I-VI, as set forth in the Office action mailed on 05/24/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the different Species I-VI is withdrawn. Claims 7, 12, 24, 33, and 34 are directed to Species different from the elected Species I and are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim and are supported by the originally filed specification.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant’s amendments and arguments with respect to the 35 U.S.C. 112(b) rejections of the previous Office Action are persuasive. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Allowable Subject Matter
Claims 1, 2, 4-24, 27-29, 31, and 33-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 31 was amended so as to include all of the limitations of allowable claim 1. As a note, the limitations defining the first strain relief structure as being “between the first and second lites” in claims 1 and 31 are considered to not necessarily define the entire first strain relief structure as being positioned between the first and second lites as several embodiments, including figure 6, define the strain relief structure can be integrated with a pigtail, where the pigtail can extend outside of the lites and the secondary seal.
Parker et al. (U.S. Publication 2014/0247475) disclose an IGU comprising of first and second glass lites spaced from one another by a spacer #1020 with a primary seal formed between the spacer #1020 and each respective lite. A secondary seal can be formed using a track #1025 and a secondary sealant around the perimeter of the IGU and around the primary seal. The track #1025 is disclosed as extending around the entire perimeter of the IGU in order to seal the perimeter of the IGU and thus it would be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635